Case 1:19-cr-20085-MGC Document 103 Entered on FLSD Docket 06/16/2020 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
  UNITED STATES OF AMERICA,
        Plaintiff,
  vs.                              CASE NO.: 19-20085-CR-COOKE
  GEORGE FERRER SANCHEZ,
        Defendant.
                                  /
           MOTION TO WITHDRAW AND TO APPOINT COUNSEL
                     FOR APPELLATE PURPOSES

        COMES NOW the undersigned counsel for the Defendant GEORGE FERRER
  SANCHEZ and moves this Court for the entry of an order allowing him to withdraw
  as counsel of record for appeal for the Defendant and to appoint appellate counsel for
  the Defendant and as grounds therefore would state as follows:
        1. That on March 1, 2019, the undersigned counsel entered his notice of
  appearance as retained counsel of record for the Defendant. The notice of appearance
  was intended to be limited for trial purposes and all proceedings in the United States
  District Court.
        2. On August 14, 2019, the defendant entered a guilty plea before this court to
  Count 3 of the indictment which generally charged him with conspiracy to commit
  money laundering in connection with alien smuggling activities pursuant to a written
  plea agreement and factual proffer with the government. (DE #28, 30)
        3. After a lengthy sentencing hearing, on January 22, 2020 this court overruled
  the defendant’s objection as to the increases for his role in the offense and for
Case 1:19-cr-20085-MGC Document 103 Entered on FLSD Docket 06/16/2020 Page 2 of 4



  sophisticated laundering and found that the defendant’s applicable guideline range was
  108-135 based on a total offense level of 31 and a Criminal History Category of I. The
  court further denied the defendant’s request for a variance1 and sentenced GEORGE
  FERRER SANCHEZ at the lowest end of the applicable guideline range, to wit, 108
  months among other things and reserved ruling on the issue of restitution.
         4. Based on numerous conferences with the defendant within the fourteen-day
  period after sentencing within which to file an appeal, the defendant originally agreed
  with counsel (for a period of about a week) not to appeal this court’s sentence.
  However within the aforementioned 14 day period the defendant changed his mind and
  a timely notice of appeal was filed on his behalf that the defendant had specifically
  requested. (DE #59)
         5. As a result of the COVID-19 pandemic, the restitution hearing originally
  scheduled for March 25, 2020 has had to be continued by the court with the agreement
  of the parties and is now scheduled for Tuesday, June 30, 2020 at 11:30 a.m. (DE
  #84)
         6. The defendant has expressed great dissatisfaction with the undersigned’s
  representation through a series of e-mails from FDC - Miami where the defendant has
  been since January 2019 as well as letters to this court. So far, since April 28, 2020 -
  a period of less than seven (7) weeks, the defendant has written a total of 18 letters to
  this court and an even greater amount of e-mails to the undersigned expressing his
  dissatisfaction with the representation that he received and especially his dissatisfaction
  with the sentence he received in this case.

         1
          At sentencing the court also denied the request of the government for an upward
  variance.
Case 1:19-cr-20085-MGC Document 103 Entered on FLSD Docket 06/16/2020 Page 3 of 4



          7. These letters and e-mails clearly show that the attorney/client relationship is
  clearly broken and it would be in the best interest of the defendant that a new attorney
  be appointed for his appeal.
          8. In order that this court may be aware of the status of the appeal, the case has
  been docketed with the Eleventh United States Circuit Court of Appeals under United
  States v. Ferrer Sanchez, Case No.: 20-10484. The undersigned has paid the required
  filing fee as well as ordered, paid for and received all of the necessary transcripts for
  the appeal.
          9. That it would be in the best interest of all concerned for the undersigned to
  be permitted to withdraw as attorney of record and counsel be appointed for the
  defendant’s appeal.
                               CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that a true and correct copy of the foregoing of the
  foregoing was electronically filed with the Clerk of Court by using the CM/ECF system
  which will send a notice of electronic filing to all counsel of record this 16th day of June
  2020.
Case 1:19-cr-20085-MGC Document 103 Entered on FLSD Docket 06/16/2020 Page 4 of 4



                                     Respectfully submitted,
                                     LAW OFFICES OF PHILIP R. HOROWITZ
                                     Attorney for Defendant FERRER SANCHEZ
                                     Suite #1910 - Two Datran Center
                                     9130 South Dadeland Boulevard
                                     Miami, Florida 33156
                                     Tel.: (305) 670-1915
                                     Fax.: (305) 670-1901
                                     E-Mail: HorowitzDefense@aol.com

                                       /s/ Philip R. Horowitz
                                     By: PHILIP R. HOROWITZ, ESQUIRE
                                     Florida Bar No.: 466557
